EXHIBIT 10.1

AMENDMENT NO. 2 TO CONSTRUCTION LOAN AGREEMENT

 

This AMENDMENT NO. 2 TO CONSTRUCTION LOAN AGREEMENT (this “Amendment”) is made
and entered into, effective for all purposes and in all respects, as of October
21, 2019, by and between GROTON STATION FUEL CELL, LLC, a Connecticut limited
liability company (the “Borrower”) and FIFTH THIRD BANK, an Ohio banking
corporation (the “Lender” and, together with the Borrower, the “Parties”).

WHEREAS, the Borrower and Lender entered into that certain Construction Loan
Agreement, dated as of February 28, 2019, and as amended by that certain
Amendment No. 1 to Construction Loan Agreement, dated August 13, 2019 (as
amended, modified and/or supplemented from time to time, the “Loan Agreement”);

WHEREAS, the Parties now desire to amend the Loan Agreement; and

WHEREAS, the Parties desire to set forth herein the terms and conditions of
their agreements and understandings with respect to the foregoing.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises of the
Parties contained herein and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
legally and equitably to be bound, hereby covenant and agree as follows:

Section 1.Definitions.Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Loan Agreement.

Section 2.Amendments to Loan Agreement.

 

a.

Section 6.12(d) to the Loan Agreement is hereby deleted in its entirely and
replaced with the following:

(d) deliver to the Lender, no later than December 16, 2019, a
binding  agreement, in form and substance reasonably acceptable to the
Lender:  (i) executed by the Borrower and one or more Take-out Lenders, pursuant
to which the Take-out Lenders shall have, individually or collectively, agreed
to provide a Take-out Financing; or (ii) executed by the Borrower and one or
more tax equity investors or other third parties pursuant to which such tax
equity investors or third parties, via a tax equity or other financing
transaction, shall have, individually or collectively, agreed to provide funds
to Borrower in an amount no less than the then outstanding Construction Loans
and accrued interest (any of the foregoing referred to as “Replacement
Financing”);  provided, however, that if (A) neither such binding agreement nor
a commitment letter for either of such agreements (which commitment letter shall
not include a due diligence or similar funding condition) is provided to the
Lender by November 21, 2019, then commencing on November 22, 2019 until delivery
of such commitment letter, the Interest Rate on the Loans shall be the LIBOR
Rate plus four percent (4%) per annum and (y) within three (3) Business Days
after such date, the Borrower shall pay to the Lender a fee of $15,000 and (B)
such binding agreement is not provided to the Lender by December 16, 2019, then
commencing on

 

--------------------------------------------------------------------------------

 

December 17, 2019, notwithstanding Section 3.3, the outstanding Obligations will
bear interest at a rate equal to the LIBOR Rate plus six percent (6%) per annum.

Section 3.Miscellaneous.

 

a.

Amendment Fee.  The Borrower shall pay to the Lender a fee of $15,000
simultaneously with the execution of this Amendment.

 

b.

Amendment.  By their respective execution hereof, the Parties acknowledge and
agree that this Amendment is intended to and shall fully satisfy the
requirements set forth in Section 10.5 of the Loan Agreement with respect to
amendment thereof.

 

c.

Loan Document.  This Amendment is a Loan Document for all purposes under the
Loan Agreement.

 

d.

No Conflict.  To the extent, if any, that any provision of this Amendment
conflicts with or differs from any provision of the Loan Agreement, such
provision of this Amendment shall prevail and govern for all purposes and in all
respects.

 

e.

Limited Effect.  The foregoing amendments are limited in effect and, except as
specifically set forth above, shall apply only as expressly set forth in this
Amendment and shall not constitute a consent, waiver, modification, approval or
amendment of any other provision of the Loan Agreement or any other Loan
Document.  Except as expressly provided herein, (i) nothing herein shall limit
in any way the rights and remedies of the Lender under the Loan Agreement and
the other Loan Documents, and (ii) the terms and conditions of the Loan
Agreement and the other Loan Documents remain in full force and effect and are
hereby ratified and affirmed.

 

f.

Severability.  Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and without affecting the validity or enforceability of any
provision in any other jurisdiction.

 

g.

Headings.  The headings of various sections of this Amendment are for
convenience of reference only, do not constitute a part hereof and shall not
affect the meaning or construction of any provision hereof.

 

h.

Incorporation by Reference.  The provisions of Section 10.4 (Applicable Law),
10.8 (Survivorship), 10.10 (WAIVER OF JURY TRIAL), 10.13 (Execution in
Counterparts) and 10.15 (Entire Agreement; Modifications) of the Loan Agreement
shall apply in all respects to this Amendment and, as such, are deemed
incorporated herein.

{Signatures appear on the following pages.}

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

BORROWER:

 

GROTON STATION FUEL CELL, LLC

 

 

 

By:

FuelCell Energy Finance, LLC

Its:

Sole Member

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

Name:

Michael S. Bishop

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

LENDER:

 

 

 

FIFTH THIRD BANK

 

 

 

By:

/s/ Natalie Trojan

 

Name:

Natalie Trojan

 

Title:

Vice President

 

Signature Page to Amendment No. 2 to Loan Agreement

 

 